Citation Nr: 1545966	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  12-33 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, claimed as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from April 1966 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge by videoconference from the RO in July 2015.  A transcript of the hearing is associated with the electronic claims file.  During the hearing, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider the newly received evidence.

In July 2015, the Veteran submitted an Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ) for service connection for posttraumatic stress disorder and a request to reopen claims for service connection for bilateral hearing loss and tinnitus.  However, such claims have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  The Veteran has been diagnosed with non-Hodgkin's lymphoma. 

2.  Resolving all doubt in the Veteran's favor, the Veteran was exposed to herbicides coincident with his duties as a U.S. Air Force jet engine mechanic at the Royal Thai Air Force Base (RTAFB) in Udorn, Thailand from October 1967 to October 1968, which included work on aircraft test pads and residence in barracks, both located near defoliated areas along the perimeter of the base.   


CONCLUSION OF LAW

The criteria for presumptive service connection for non-Hodgkin's lymphoma based on exposure to herbicides are met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for non-Hodgkin's lymphoma herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran contends in his January 2012 notice of disagreement, in a December 2012 substantive appeal, and during the July 2015 Board hearing that he was exposed to herbicides while serving as a U.S. Air Force jet engine mechanic at the Royal Thai Air Force Base (RTAFB) in Udorn, Thailand, from October 1967 to October 1968.  Specifically, he reports that he worked on aircraft engine test pads and resided in barracks, both located near defoliated areas along the perimeter of the base.  Consequently, the Veteran alleges that presumptive service connection for non-Hodgkin's lymphoma is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents during such service, absent affirmative evidence to the contrary.  Service connection based on herbicide exposure will be presumed for certain specified diseases, to include non-Hodgkin's lymphoma, that become manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Service in Vietnam during the Vietnam Era together with the development of non-Hodgkin's lymphoma manifested subsequent to such service is sufficient to establish service connection for that disease.  38 C.F.R. § 3.313(b).

For the purpose of this presumption, the term "herbicide agent" means a chemical in herbicide used in support of military operations, specifically 2,4D; 2,4,5T; and its contaminant TCDD, cacodylic acid, and picloram.  38 C.F.R. § 3.307(6)(i).   

VA Compensation and Pension Service has determined that a special consideration of herbicide exposure on should be extended to veterans who served at the fenced-in perimeter of Thailand military bases on a facts-found basis involving certain security-related  occupations or as determined based on the nature of the contended exposure.  The presumption of exposure to herbicides is determined on a factual basis for service in Thailand and only extends to veterans who served at one of the U.S. Air Force bases listed in M21-1, Part IV, Subpart ii, 1.H.5.b and in the capacity of a dog handler or security personnel.  Adjudication Procedure Manual, 21-1, Part IV, Subpart ii, 1.H.5.b (2015).  RTAFB Udorn is among the listed bases.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA outpatient treatment records in December 2009 show that the Veteran was treated for a probable lipoma on the left thigh. The Veteran started a course of medical treatment in December 2010.  In June 2011, the Veteran's attending VA physician noted recurrent lesions and diagnosed non-Hodgkin's lymphoma, which was confirmed by biopsy in September 2011.  Thereafter, in July 2011, the Veteran submitted a claim for service connection for such disease.  Later in September 2011, a VA physician noted that the Veteran had undergone chemotherapy from December 2010 to April 2011 and had been recently diagnosed with recurrent lymphoma of the thighs for which radiation therapy was administered in October 2011.  Therefore, the Board finds that the Veteran has been diagnosed with non-Hodgkin's lymphoma to a degree of at least 10 percent during the period of the appeal because the disease required radiation and chemotherapy.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7715.  VA outpatient treatment records since October 2011 show only a stable nodule on the lower lip with no recurrent lymphoma lesions.   

Service personnel and treatment records confirm that the Veteran served as a jet engine mechanic at RTAFB Udorn, Thailand, from October 1967 to October 1968.  

During the July 2015 Board hearing, the Veteran competently and credibly testified that his duties as a jet engine mechanic required working on many occasions at aircraft engine test pads located one mile from the main runway along the perimeter of the base.  He reported that the area was defoliated on a regular basis.  He submitted aerial and ground level photographs of the base with notations showing the location of the work area and the barracks near defoliated areas at the perimeter fence line.  The date when the photographs were taken is not indicated, and the test pads are not shown on all images.  

Resolving all doubt in favor of the Veteran, the Board finds on a facts-found basis that he was exposed to herbicides in defoliated areas surrounding the jet engine test pad along the perimeter of the base in 1967-68.  As suggested by the photographs, it is possible that technicians working on the test pads near the fence line would traverse the defoliated areas surrounding the pads.  Therefore, presumptive service connection for non-Hodgkin's lymphoma based on exposure to herbicides is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for non-Hodgkin's lymphoma is granted.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


